UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6831


ALKEIM D. HOWARD,

                    Petitioner - Appellant,

             v.

CARL MANIS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:18-cv-01041-TSE-TCB)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Alkeim D. Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alkeim D. Howard seeks to appeal the district court’s order dismissing as untimely

his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that Howard has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2